Citation Nr: 0804089	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides. 

2.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides.

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  An 
August 2005 rating decision denied entitlement to service 
connection for diabetes mellitus, a skin condition, a low 
back disability, bilateral hearing loss and tinnitus.  A 
January 2006 rating decision granted entitlement to service 
connection for PTSD, evaluated as 30 percent disabling. 

In August 2007, the veteran was afforded a videoconference 
Board hearing at the North Little Rock RO.  A transcript of 
the testimony offered at this hearing has been associated 
with the record.  

At the August 2007 Board hearing, the veteran submitted 
several pieces of evidence that have not been reviewed by the 
RO; however, he has waived RO consideration of this 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2007).  
Also, the veteran and his representative requested that the 
record be held open for 60 days to allow for the submission 
of additional evidence.  See 38C.F.R. § 20.709 (2007).  The 
record was held open for 60 days, and evidence in the form of 
deposition transcripts were submitted, along with waiver of 
RO consideration thereof.  Accordingly, the Board will 
proceed with adjudication of the present appeal based upon 
the evidence currently of record.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for service-connected PTSD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran is not diagnosed as having diabetes mellitus.  

2.  The veteran's various skin disorders were not incurred in 
service, are not among the disorders subject to presumptive 
service connection and are not due to exposure to herbicides.

3.  The veteran did not incur a low back disability in 
service; he incurred a low back disability in 1991 resulting 
from a workplace injury. 

4.  The veteran did not incur bilateral hearing loss or 
tinnitus in service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service, and may 
not be presumed to have been incurred as a result of in-
service exposure to Agent Orange or other herbicide agents.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  A skin condition was not incurred in service, and may not 
be presumed to have been incurred as a result of in-service 
exposure to Agent Orange or other herbicide agents.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

3.  A low back disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

4.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

5.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that veteran's claims of entitlement to 
service connection are being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has obtained the veteran's service medical records, 
assisted the veteran in obtaining evidence, provided the 
veteran examinations in relation to his hearing loss and 
tinnitus claims and afforded the veteran the opportunity to 
give testimony before the Board.  The Board notes that the 
veteran requested VA's assistance in obtaining records from 
the Jefferson Medical Center, but that a negative response 
was received in response to VA's request.  With respect to 
the claims of entitlement to service connection for diabetes 
mellitus and a low back disability, no VA examination is 
necessary with respect to them because, as discussed below in 
greater detail, the evidence of record is insufficient to 
indicate that there may be a relationship between these 
disabilities and service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file, and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more and certain specified 
disabilities become manifest to a degree of 10 percent or 
more within one year from the veteran's date of discharge, 
they shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of these 
disabilities during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2007).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) shall be service connected if the requirements 
of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2007).

If all the evidence is in relative equipoise, the benefit of 
the doubt will be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2007).  If, however, the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

In order for service connection to be established, either 
directly or presumptively, the veteran must be diagnosed as 
having diabetes mellitus type II.  The Board has thoroughly 
reviewed all of the medical evidence of record and has found 
no such diagnosis.  Indeed, recent VA medical records note 
that the veteran was non-diabetic.  At the veteran's August 
2007 Board hearing, he related having once been told that he 
was borderline diabetic, but that he had never been diagnosed 
as having diabetes of any type.  Because the veteran is not 
currently diagnosed as having diabetes, service connection 
cannot be directly or presumptively established and the claim 
must be denied.  See Brammer v. Brown, 3 Vet. App. 223 
(1992).  

Skin Disorder

The Board has thoroughly reviewed the veteran's service 
medical records and has found no evidence that he incurred a 
chronic skin disorder in service.  His separation examination 
dated in April 1969 revealed normal skin and lymphatics.  

The veteran's DD Form 214 shows that he served in Vietnam.  

VA treatment records show treatment for various skin 
disorders beginning in 1999.  These records show that the 
veteran was treated for trichilemmal cysts, a recurrent 
chronic rash, not otherwise specified, contact dermatitis, 
various basal cell carcinomas of the head, face and neck, 
actinic keratoses and lipomas.  There is no medical evidence 
of record addressing the etiology of these disorders.  At his 
August 2007 Board hearing the veteran stated that he believed 
these ailments were related to exposure to herbicides in 
Vietnam.  

Service connection for a skin condition is not established.  
With regard to the regulations regarding presumptive service 
connection for exposure to herbicides, it is noted that the 
veteran is presumed to have been exposed to herbicides due to 
his service in Vietnam; however, it is also noted that none 
of the veteran's various skin disorders is a recognized 
disease subject to presumptive service connection.  See 
38 C.F.R. § 3.309(e).  Similarly, service connection on a 
direct basis must be denied because there is no competent 
medical evidence of record attributing these skin disorders 
to service, including the veteran's presumed exposure to 
herbicides.  The Board appreciates the veteran's assertions 
regarding a relationship of his skin disorders to service, 
but notes that as a layperson he is not competent to make 
assertions regarding the etiology of his various skin 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  For these reasons, the claim of entitlement to 
service connection for a skin condition must be denied.  

Low Back 

The veteran's service medical records are silent with respect 
to complaints or treatment for a low back disability.  His 
separation examination dated in April 1969 showed a normal 
spine and musculoskeletal system. 

Of record are deposition transcripts related to a lawsuit 
that the veteran filed against his former employer, a 
railroad company, following a workplace injury to his low 
back in 1991.  These deposition transcripts contain the 
testimony of physicians that examined the veteran around the 
time of this injury.  In these depositions, the physicians 
noted that prior to the 1991 workplace injury that the 
veteran had spinal stenosis in his low back, which was non-
disabling and congenital in nature.  The physicians stated 
that this irregularity predisposed him to an injury, namely 
the herniated disc that he suffered in 1991.  

VA treatment records dating from 1999 show treatment of a low 
back disability.  Specifically, these records show diagnosis 
and treatment of status post laminectomy, with chronic low 
back pain, degenerative joint disease of the lumbar spine, 
grade II spondylolithesis, and bulging annuli with post-
laminectomy changes at L3-L4, L4-L5 and L5-S1 levels.  These 
records note the aforementioned 1991 workplace injury, but do 
not attribute the veteran's low back disability to service.  

At the aforementioned Board hearing the veteran offered 
testimony regarding his low back disability.  Specifically, 
he related performing heavy manual labor in service and that 
he believed that his current low back disability was related 
to this work.  

Entitlement to service connection for a low back disability 
is not established.  Initially, the Board notes that the 
regulations pertaining to presumptive service connection are 
inapplicable because it is not until well after one year 
following service that the veteran was diagnosed as having a 
low back disability involving arthritis.  The evidence shows 
that he first sought treatment for a low back disability in 
1991 following a workplace injury and the first notation of 
degenerative joint disease appears in a February 2002 VA 
record.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Similarly, the evidence of record shows that the veteran's 
low back disability is more likely related to his 1991 
workplace injury.  There are no notations of back pain or 
treatment for a low back disability in the veteran's service 
medical records.  His separation examination revealed a 
normal spine.  The Board appreciates the veteran's statements 
regarding the etiology of his low back disability, but notes 
that he is not competent to make assertions regarding 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Accordingly, the claim of entitlement to service 
connection for a low back disability is denied. 

Bilateral Hearing Loss and Tinnitus

On the veteran's entrance examination in July 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
0
-10
-5
-5
X
LEFT
 
5
5
10
10
5

The veteran's separation examination dated in April 1969 
reveals hearing of 15/15 on whispered voice testing.  15/15 
is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992). 

In May 2006, the veteran was provided a VA audiologic 
examination.  The examiner reviewed the veteran's claims file 
and service medical records and noted the normal pure tone 
tests conducted in service and absence of notations of 
tinnitus in the veteran's service medical records.  The 
examiner noted that the veteran served about 27 months in 
Vietnam as an engine equipment mechanic and worked with bulk 
fuel.  It was further noted that the veteran's VA medical 
records were silent with respect to hearing loss, ear disease 
and tinnitus.  The examiner highlighted that a February 2004 
physical examination was negative for tinnitus and that the 
first diagnosis of hearing loss was made in April 2005 and 
recognized as then having a recent onset.  He also noted that 
the veteran was last evaluated for hearing loss in March 2006 
and that this was the extent of the information regarding 
hearing loss and tinnitus.  

During examination, the veteran reported noise exposure from 
weapons training, small arms fire, explosions and other 
sounds associated with combat in Vietnam.  Following service, 
the veteran reported working for the Pittsburgh and Lake Erie 
railroad, where he worked as a laborer, machine operator and 
welder.  The veteran reported that he also hunted with 
firearms for recreation.  It was noted that the veteran 
informed the examiner that he had first been told about 
having an inner ear problem from the railroad company.  The 
veteran claimed that he had experienced tinnitus since his 
discharge from service.  

The examiner diagnosed bilateral moderately severe to 
profound hearing loss and tinnitus and addressed the etiology 
thereof in relation to service.  He noted that the medical 
evidence of record showed more than one medication that could 
possibly have tinnitus as a side effect and found that the 
veteran's bilateral hearing loss and tinnitus could not be 
attributed to service without resorting to speculation.  In 
reaching this conclusion he noted that tinnitus and hearing 
loss were not well supported by the available record until 
April 2005, when it was noted that the veteran's hearing loss 
had a recent onset.

Service connection for bilateral hearing loss and tinnitus is 
denied.  The evidence of record fails to indicate that the 
veteran incurred bilateral hearing loss in service.  The 
veteran's service medical records show normal hearing upon 
discharge from service and are silent with respect to a 
diagnosis of tinnitus.  Moreover, the competent medical 
evidence of record states that bilateral hearing loss and 
tinnitus cannot be related to service without resort to 
speculation.  The Board acknowledges the veteran's statements 
relating his hearing loss and tinnitus to in-service noise 
exposure, but finds that he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  The preponderance of the evidence is against the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus and they are therefore denied.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides is denied. 

Entitlement to service connection for a skin condition, to 
include as due to exposure to herbicides is denied.

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  The Board notes that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  On remand, the 
RO should consider a staged rating and explain, with 
applicable effective date regulations, any change in the 
evaluations during the appeal period.  

The Board feels that a remand is necessary to obtain a 
medical examination to address the severity of the veteran's 
PTSD.  The veteran last received a VA examination in relation 
to his PTSD in October 2005, solely for the purpose of 
determining service connection.  Following this examination, 
there are treatment records related to PTSD in the claims 
file, but there are subsequent examination reports.  
Accordingly, in order to properly ascertain the severity of 
the veteran's PTSD, the Board finds that further examination 
is necessary.

A review of the record shows that the veteran may have been 
hospitalized on more than one occasion, in October 2006 and 
early 2007; however, it does not appear that the records 
associated with this hospitalization were associated with the 
record.  VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
all of the veteran's VA medical records 
and associate them with the claims file.  
If a negative response is received to the 
AMC/RO's request to obtain any records, it 
should be noted in the claims file.

2.  After completion of the foregoing, 
schedule the veteran for a VA mental 
health examination to assess the current 
manifestations of the veteran's PTSD.  The 
claims folder must be made available to 
the examiner for review as part of the 
examination.  The examiner should discuss 
the effects of the veteran's PTSD, with 
consideration of the VA rating schedule 
criteria, and should discuss the extent of 
the occupational and social impairment 
produced by the veteran's PTSD. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the veteran's claim of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD, to include 
consideration of staged ratings.  If this 
claim remains denied, the veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


